DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 207,871 (Horton et al.).
As concerns claim 1, Horton et al. discloses an apparatus comprising: a stuffing box A including: a body a with a bore for receiving a tubing B or wireline cable; and a rolling seal C positioned along the bore to seal against the tubing or wireline cable, wherein the rolling seal is positioned in a seal grove in the body (as illustrated in figure 1), and wherein the rolling seal rotates within the body so as to roll along the tubing B or wireline cable in response to movement of the tubing or wireline cable through the body and to friction between the rolling seal and the tubing or wireline cable.
in as much as Horton et al. discloses that the invention is a packing for a piston, plunger and rod, it would certainly be capable for installation at a wellhead).
As concerns claim 11, Horton et al. discloses a method comprising: inserting a cable or tubing B into a bore of a housing a having a toroidal seal C such that the toroidal seal seals against the cable or tubing B; moving the cable or tubing through the bore of the housing a; and rolling the toroidal seal along the cable or tubing as the cable or tubing is moved through the bore of the housing such that an inner portion of the toroidal seal abutting the cable or tubing moves tangentially in a same direction as the cable or tubing and an outer portion of the toroidal seal, opposite the inner portion, moves in an opposite direction (this would of course occur as the seal rotates, the inner portion of the seal facing the tubing B would move in the same direction as the tubing, while the outer portion of the seal facing the stuffing box at A would move in the opposite direction).
	As concerns claim 12, Horton et al. discloses the method of claim 11, wherein moving the cable or tubing through the bore of the housing includes both lowering the cable or tubing into a well (see the rejection of claim 9, the invention is a packing for a piston, plunger and rod, and certainly would be capable of installation as a stuffing box at a wellhead) through the bore of the housing and raising the cable or tubing from the well through the bore of the housing (implicit in a reciprocating rod).
	As concerns claim 13, Horton et al. discloses the method of claim 11, comprising compressing the toroidal seal within the housing to change the inner diameter of the toroidal seal (discussed in column 2 of Horton et al., “the said ring may be somewhat compressed in the direction of its axis by being inserted between the cylinder and the piston or plunger”).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 4-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. in view of US 5,217,608 (Newton).
As concerns claim 2, Horton et al. discloses the apparatus of claim 1, but lacks to disclose wherein the body includes first and second body members coupled together, the bore extends through each of the first and second body members, and the seal groove in which the rolling seal is positioned includes a first seal groove portion formed in the first body member and a second seal groove portion formed in the second body member; nevertheless Newton discloses a stuffing box wherein the body includes first 12 and second body members 24 coupled together, the bore extends through each of the first and second body members (as shown), and seals positioned in a first seal groove portion formed in the first body member and a second seal groove portion formed in the second body member (seals 62 protrudes from a seal groove 64 positioned on a shoulder 66, which forms an equivalent groove on the first body member 12). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to arrange the stuffing box with first and second body members to obtain the predictable result of facilitating assembly and dis-assembly of the apparatus, as well as securely positioning the seals.
As concerns claim 4, Newton discloses the apparatus of claim 2, wherein the second body member includes a cap 80 fastened to the first body member.
As concerns claim 5, the combination lacks to disclose an additional seal that seals between the first and second body members, nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to have the method include a plurality of seals,  as it has been held St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, MPEP § 2144.05.
As concerns claim 14, in as much as no structure is provided for facilitating the “lubricating” could be accomplished by any available means, including human activity or by exposure to the pumped fluids.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. and further in view of US 5,088,559 (Taliaferro).
As concerns claim 7 Horton et al. discloses the apparatus of claim 1 comprising the tubing, but lacks to disclose wherein the tubing includes a coiled tubing that is received in the bore of the body and the rolling seals seal against the coiled tubing; nevertheless Taliaferro discloses a stuffing box wherein the tubing includes a coiled tubing that is received in the bore of the body and the rolling seals seal against the coiled tubing (note the seals at 50a and 50b, as well as the seals at 46a and 46b, the coiled tubing injector is shown in the prior art at 18). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the configuration of Taliaferro into the apparatus to obtain the predictable result of using the apparatus in a coiled tubing application.
As concerns claim 8, Taliaferro discloses the apparatus of claim 1, comprising the wireline cable, wherein the wireline cable includes a wireline or slickline that is received in the bore of the body and the rolling seal seals against the wireline or slickline (note figure 3, the wireline cable is shown at 76, Taliaferro advantageously provides a stuffing box with interchangeable components that can accommodate both coiled tubing and wireline operations).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,683,934 B2. Although the claims at issue are not identical, they are the claims of the reference patent, being more narrowly drawn, obviously encompass all of the limitations of the pending claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached on 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679